       Case 4:20-cv-00503-MW-MJF Document 3 Filed 11/23/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

JEROME WALKER,

             Petitioner,
v.                                             Case No.: 4:20cv503-MW/MJF

MARK INCH,

          Respondent.
______________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge’s Report

and Recommendation, ECF No. 2. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, as this Court’s

opinion. The Clerk shall enter judgment stating, “This action is DISMISSED for

lack of jurisdiction.” The Clerk shall close the file.

      SO ORDERED on November 23, 2020.

                                         s/Mark E. Walker
                                         Chief United States District Judge
